            Case 3:96-mc-00059-KAD Document 4 Filed 06/21/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


In Re: Sealed Matter                                   CASE NO. 3:96-MC-00059 (AHN)


                                                       JUNE 19, 2019


                                       MOTION TO UNSEAL


          The United States respectfully requests that the captioned matter, which was originally

ordered sealed until further order of the Court, by then-District Judge Alan H. Nevas, be

unsealed. Due to the passage of time, the Court’s records have been destroyed as a matter of

course, and the Government is similarly unable to ascertain the nature of the sealed documents.

Accordingly, the Government is unable to identify a basis for the continued sealing of this

matter.

                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY

                                               /s/
                                               WILLIAM J. NARDINI
                                               ASSISTANT UNITED STATES ATTORNEY
                                               United States Attorney’s Office
                                               157 Church Street, 25th Floor
                                               New Haven, CT 06510
                                               Federal Bar No. CT16012
                                               william.nardini@usdoj.gov
                                               203-821-3700
                                               Fax: 203-773-5376
